DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 8, 2021.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on November 8, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, claim 8 recites in pertinent part, “a control module . . . wherein the control module acquires . . . a plurality of second temperature signals . . . and wherein the control module adjusts . . . according to a comparison result between the first temperature signal and the second temperature signal” (emphasis added). Similarly, claim 15 recites in pertinent part, “A temperature balance method . . . comprising the following steps . . . acquiring a plurality of second temperature signals . . . and adjusting . . . according to a comparison result between the first temperature signal and the second temperature signal” (emphasis added). 
 	Therefore, it is unclear and indefinite as to which of the plurality of second temperature signals is the second temperature signal that is compared to the first temperature signal is intended to address. Put another way, it is unclear and indefinite to ascertain which second temperature signal of the plurality of second temperature signals is being compared to the first temperature signal. 
 	Claims 9-13 and 16-20 depend either directly or indirectly from either claim 8 or claim 15. Therefore, claims 9-13 and 16-20 inherit the same deficiencies of either claim 8 or claim 15. 


Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 8, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang (US 2015/0002126).
	Regarding claim 8, as far as understood, Ouyang discloses a multi-phase control circuit (Fig. 3, controller 102), configured to control a plurality of power stages (Fig. 3, multi-phase power converting circuit 102) operating in different phases, comprising: 
 	a control module (Fig. 3, circuit of reference temperature generator 103, bias current generator 105, temperature balance modulating circuit 106 and logic circuit 107) for controlling the plurality of power stages (Fig. 3, multi-phase power converting circuit 102); 
 	wherein the control module (Fig. 3, circuit of reference temperature generator 103, bias current generator 105, temperature balance modulating circuit 106 and logic circuit 107) acquires a first temperature signal (Fig. 3, temperature reference signal t_ref) indicating a representative temperature among the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) and a plurality of second temperature signals (Fig. 3, phase temperature signals t_phase1-t_phaseN) indicating to a plurality of respective temperatures of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) (See paragraph [0016]); and 
 	wherein the control module (Fig. 3, circuit of reference temperature generator 103, bias current generator 105, temperature balance modulating circuit 106 and logic circuit 107) adjusts a pulse width (Fig. 3, PWM signals outputted from Logic Circuit 107 to Multi-phase power converting circuit 101) (See paragraph [0018]) and/or frequency of a pulse width modulation signal of at least one of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) according to a comparison result (Fig. 3, bias current signals i_offset1-i_offsetN) between the first temperature signal (Fig. 3, temperature reference signal t_ref) and the second temperature signal (Fig. 3, phase temperature signals t_phase1-t_phaseN) (See paragraphs [0016]-[0017]) so as to balance the temperatures of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) (See Abstract).
 	Regarding claim 13, as far as understood, Ouyang further discloses wherein the pulse width modulation signal (Fig. 3, PWM signals outputted from Logic Circuit 107 to Multi-phase power converting circuit 101) of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) is generated according to the comparison result (Fig. 3, bias current signals i_offset1-i_offsetN) of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) to keep the temperature of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) consistent and close to a predetermined value (i.e. predetermined selected phase) (See paragraph [0020]).
 	Regarding claim 15, as far as understood, Ouyang discloses a temperature balance method of a multi-phase control circuit (Fig. 3, controller 102), comprising the following steps: 
 	acquiring a first temperature signal (Fig. 3, temperature reference signal t_ref) indicating a representative temperature among a plurality of power stages (Fig. 3, multi-phase power converting circuit 102); 
 	acquiring a plurality of second temperature signals (Fig. 3, phase temperature signals t_phase1-t_phaseN) indicating a plurality of respective temperatures of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) (See paragraph [0016]); and 
 	adjusting a pulse width (Fig. 3, PWM signals outputted from Logic Circuit 107 to Multi-phase power converting circuit 101) (See paragraph [0018]) and/or frequency of a pulse width modulation signal of at least one of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) according to a comparison result (Fig. 3, bias current signals i_offset1-i_offsetN) between the first temperature signal (Fig. 3, temperature reference signal t_ref) and the second temperature signal (Fig. 3, phase temperature signals t_phase1-t_phaseN) (See paragraphs [0016]-[0017]) so as to balance the temperatures of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) (See Abstract).
 	Regarding claim 18, as far as understood, Ouyang further discloses wherein the pulse width modulation signal (Fig. 3, PWM signals outputted from Logic Circuit 107 to Multi-phase power converting circuit 101) of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) is generated according to the comparison result (Fig. 3, bias current signals i_offset1-i_offsetN) of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) to keep the temperature of each of the plurality of power stages (Fig. 3, multi-phase power converting circuit 102) consistent and close to a predetermined value (i.e. predetermined selected phase) (See paragraph [0020]).


Allowable Subject Matter
9.	Claims 1-7 and 14 are allowed.
10. 	Claims 9-12, 16-17 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multi-phase control circuit, configured to control a plurality of power stages operating in different phases, comprising: 
 	a plurality of control modules for controlling the plurality of 5power stages;
 	wherein at least one of the control modules acquires a first temperature signal indicating a representative temperature among the plurality of power stages and a second temperature signal indicating a respective temperature thereof; and 
 	10wherein the at least one of the control modules adjusts a pulse width and/or frequency of a pulse width modulation signal of the power stage according to a comparison result between the first temperature signal and the second temperature signal so as to balance the temperatures of the plurality of power stages.

 	Regarding claim 9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multi-phase control circuit, 
 	wherein an adjustment amplitude of the pulse width and/or frequency of the pulse width modulation signal of the power stage at an operating phase is positively correlated with the comparison result.

 	Regarding claim 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multi-phase control circuit, 
 	wherein the first temperature signal reflects a highest temperature or a lowest temperature among the plurality of power stages.

 	Regarding claims 11-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multi-phase control circuit, 
 	wherein the multi-phase control circuit includes a plurality of temperature sampling units, the temperature sampling unit comprising a temperature sampling circuit, a first pull-up circuit, and a first pull-down circuit, the first pull-up circuit and the first pull-down circuit being respectively coupled to the temperature sampling circuit, a first sampling node being formed between the first pull-up circuit and the first pull-down circuit the temperature sampling units being connected in parallel with each other through the first sampling nodes, wherein the controller acquires the first temperature signal from the first sampling node.

 	Regarding claim 14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multi-phase power system, comprising a plurality of power processing circuits and a multi-phase control circuit, wherein the multi-phase control circuit comprises: 
 	a plurality of control modules for controlling the plurality of power stages;
 	wherein at least one of the control modules acquires a first temperature signal indicating a representative temperature among the plurality of power stages and a second temperature signal indicating a respective temperature thereof; and 
 	wherein the at least one of the control modules adjusts a pulse width and/or frequency of a pulse width modulation signal of the power stage according to a comparison result between the first temperature signal and the second temperature signal so as to balance the temperatures of the plurality of power stages.

Regarding claim 16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein an adjustment amplitude of the pulse width and/or frequency of the pulse width modulation signal of the power stage at an operating phase is positively correlated with the comparison result.

Regarding claim 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the first temperature signal reflects a highest temperature or a lowest temperature among the plurality of power stages.

Regarding claims 19-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the multi-phase control circuit includes a plurality of temperature sampling units, the temperature sampling unit comprising a temperature sampling circuit, a first pull-up circuit, and a first pull-down circuit, the first pull-up circuit and the first pull-down circuit being respectively coupled to the temperature sampling circuit, a first sampling node being formed between the first pull-up circuit and the first pull-down circuit the temperature sampling units being connected in parallel with each other through the first sampling nodes, wherein the controller acquires the first temperature signal from the first sampling node.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun D (TW201603429A) deals with a multi-phase power protection circuit, Petricek et al (US 2018/0278162) deals with combining temperature monitoring and true different current sensing in an multiphase voltage regulator, Chang (US 2014/0333273) deals with a thermal balancing circuit, Chang (US 10,432,088) deals with a two-stage multi-phase switching power supply with cross-domain adaptive voltage and frequency regulation, Han et al (US 2015/0248135) deals with a method and electronic device for controlling current, Huang (US 2014/0197810) deals with a multi-phase DC-DC converter and controlling method thereof.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838